Explanations of vote
On behalf of my group, Mr Pafilis spoke on the subject of Zimbabwe this afternoon. I am aware that what he and his Greek party mainly want is to highlight the long-term conflict between the former British colonial empire and the former movement for independence, led by Mugabe, the country's current President. This is underlined as a conflict between absolute evil and absolute good. Like my colleague Mr Pafilis, I am in favour of the Mugabe of the 70s and against colonialism, but he and I have very different opinions about the present, as I have made clear in previous urgency debates. I am in favour of land reform, in other words for the land of large farmers to be carved up in favour of small farmers. The way in which this is being done in Zimbabwe, however, has led to violence, intimidation and people fearing for their own lives, not least black farmers and workers on the land. Subsequently, towns, too, were on the receiving end of this sort of violence. Mugabe is no longer serving his people against colonial exploiters, but is plunging them into chaos, oppression and poverty. Since a regime such as this one is founded on violence and intimidation, and does not deserve to carry on, I will be voting in favour of the resolution on Zimbabwe.